DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-10, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoda, U.S. Publication No. 2014/0233756, published on 8/21/2014 (Inoda).

As to Claim 1, Inoda discloses a sensor assembly [10] comprising: a housing [100] having an external-device interface (the interface is an output pad; para. 0040), and a sound port [SH1] to an interior [12c] of the housing [100]; a transducer [13] disposed within the housing [100] (the transducer [13] is a MEMS microphone; para. 0036, lines 4-6) and acoustically coupled to the sound port [SH1] (see Fig. 13); an electrical circuit [14] disposed within the housing [100] and electrically coupled to the transducer [13] (the electrical circuit is an ASIC electrically connected to the MEMS microphone chip by wires [13]; para. 0038, lines 7-9) and to electrical contacts on the external-device interface (the ASIC is electrically connected to an output terminal; para. 0039, lines 1-3, and the output terminal is electrically connected to the output pads; para. 0040, lines 5-9); a cavity [SP1] formed in a portion of the sensor assembly [10] and acoustically coupled to the interior [12c] of the housing [100] by the sound port [SH1], the cavity [SP1] having a wall portion (internal wall of [6]; see Fig. 13) structured to modify an acoustic property of the sensor assembly [10] (the cavity [SP1] forms a resonance chamber; para. 0083, lines 8-9), wherein the cavity [SP1] and wall portion (internal wall of [6]; see Fig. 13) comprise a neck [5a] connected to one or more chambers [SP1]; and wherein the sound port [SH1] is acoustically coupled to the one or more chambers [SP1] by the neck [5a] (see Fig. 13).

As to Claim 2, Inoda remains as applied above to Claim 1. Inoda further teaches that the housing [100] comprises a base [2, 5, 6, 11] including the external-device interface (the output terminal is on [11]; para. 0040, lines 7-8, note that in Fig. 13, substrate component [11] is on top of housing; para. 0082, lines 5-7) and the sound port [SH1], and wherein the cavity [SP1] and the wall portion (internal wall of [6]) are formed in the base [2, 5, 6, 11].

As to Claim 7, Inoda remains as applied above to Claim 1. Inoda further teaches a sound port adapter [2, 5, 6] having an acoustic channel [L1] with a sound inlet [2a] and a sound outlet [5a] on a mounting surface of the sound port adapter [2, 5, 6], the sound port adapter [2, 5, 6] mounted over the sound port [SH1] of the housing [100] so that the sound outlet [5a] of the sound port adapter [2, 5, 6] is acoustically coupled to the sound port [SH1], wherein the cavity [SP1] and the wall portion (internal wall of [6]) are formed in the sound port adapter [2, 5, 6] (see Fig. 13).

As to Claim 8, Inoda remains as applied above to Claim 7. Inoda further teaches that the acoustic channel [L1] of the sound port adapter is acoustically coupled to the cavity [SP1] (see Fig. 13). 

As to Claim 9, Inoda remains as applied above to Claim 1. Inoda further teaches that the acoustic property of the sensor assembly [10] includes any one or more of inertance, resistance, compliance or resonance (the acoustic properties are resistance; para. 0080; and resonance; para. 0083, lines 8-9).

As to Claim 10, Inoda discloses a microphone assembly [10] comprising: a housing [100] having a surface-mountable external-device interface (the interface is an output pad; para. 0040) and a sound port [SH1] to an interior [12c] of the housing [100]; an electro-acoustic transducer [13] disposed in the interior [12c] of the housing [100] (the transducer [13] is a MEMS microphone; para. 0036, lines 4-6), and acoustically coupled to the sound port [SH1] (see Fig. 13); an electrical circuit [14] disposed in the interior [12c] of the housing [100] and electrically coupled to the electro-acoustic transducer [13] (the electrical circuit is an ASIC electrically connected to the MEMS microphone chip by wires [13]; para. 0038, lines 7-9) and to electrical contacts on the external-device interface (the ASIC is electrically connected to an output terminal; para. 0039, lines 1-3, and the output terminal is electrically connected to the output pads; para. 0040, lines 5-9); a cavity [SP1] formed in a portion of the microphone assembly [10] and acoustically coupled to the interior [12c] of the housing [100] via the sound port [SH1], the cavity [SP1] having a wall portion (internal wall of [6]; see Fig. 13) defining a neck [5a] acoustically coupling the sound port [SH1] to one or more chambers [SP1] of the cavity, wherein the cavity [SP1] modifies an acoustic property of the microphone assembly [10] (the cavity [SP1] forms a resonance chamber; para. 0083, lines 8-9).

As to Claim 17, Inoda remains as applied above to Claim 10. Inoda further teaches that the acoustic property of the microphone assembly [10] includes any one or more of inertance, resistance, compliance or resonance (the acoustic properties are resistance; para. 0080; and resonance; para. 0083, lines 8-9).

As to Claim 18, Inoda discloses a sound port adapter [2, 5, 6] for a microphone assembly [10] comprising an acoustic transducer [13] disposed in a housing [100] having a sound port [SH1] on a top or bottom surface of the housing [100], the sound port adapter comprising: a body member [2, 5, 6] having a mounting surface [5] configured to mount on the housing [100] of the microphone assembly [10]; an acoustic channel [L1] disposed through the body member [2, 5, 6], the acoustic channel [L1] having a sound inlet [2a] and a sound outlet [5a] disposed on the mounting surface of the body member [2, 5, 6]; and a Helmholtz-resonator [SP1] disposed in the body member [2, 5, 6] (para. 0083, lines 8-9), the Helmholtz-resonator [SP1] comprising one or more chambers [SP1] and a neck (at [2a]), the acoustic channel [L1] acoustically coupled to the one or more chambers [SP1] by the neck (at [2a]) (see Fig. 13). 
As to Claim 19, Inoda remains as applied above to Claim 18. Inoda further teaches that the Helmholtz-resonator [SP1] modifies any one or more of a frequency of resonance or an amplitude of sound propagating through the acoustic channel [L1] of the sound port adapter [2, 5, 6] (the resonator suppresses noise in a specific frequency band; see para. 0079). 

As to Claim 20, Inoda remains as applied above to Claim 18. Inoda further teaches that the sound port adapter includes a wall portion (sidewalls of [2] and [6]) configured to form a non-straight acoustic path in the acoustic channel [L1] (see Fig. 13).

Response to Arguments
Applicant’s arguments with respect to Claims 1-2 and 7-10 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments with respect to the rejection of Claims 18-20 under 35 U.S.C. 102(a)(1) as being anticipated by Inoda have been fully considered but they are not persuasive. Applicant argues that Inoda does not teach that the mounting surface [5] is configured to mount on the housing of the microphone assembly as claimed in Claim 18. In support of this argument, Applicant submits that because Inoda discloses that the mounting board [5], which corresponds to the mounting surface, is inside the housing (Inoda: para. 0030). Examiner respectfully disagrees. Housing [2] of Inoda refers to the device [1] that the microphone assembly [10] is disposed in (see Fig. 1), not the housing of the microphone assembly itself. The mounting board [5] in Fig. 2 is in an opposite position in Fig. 5, on top of the housing portion, comprising of [11] and [12] (see Fig. 13). In Fig. 13 of Inoda, element [5] is left unnumbered. However, the Inoda discloses that holes [5a] and [5b] are provided to the mounting board (para. 0083), which is the mounting surface on top of housing [100]. Therefore, Inoda discloses a mounting surface configured to mount on the housing of the microphone assembly.

Allowable Subject Matter
Claims 3-6 and 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: Claims 3 and 11 recite the unique feature of the cavity and wall portion forming a Helmholtz-resonator comprising the neck connected to one or more chambers.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Primary Examiner, Art Unit 2653